Name: Council Regulation (EEC) No 683/81 of 17 March 1981 prolonging the provisional anti-dumping duty on vinyl acetate monomer originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 3 . 81 Official Journal of the European Communities No L 73/3 COUNCIL REGULATION (EEC) No 683/81 of 17 March 1981 prolonging the provisional anti-dumping duty on vinyl acetate monomer origi ­ nating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on vinyl acetate monomer originating in the United States of America, imposed by Regulation (EEC) No 2999/80, is hereby extended for a period not exceeding two months. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries which are not members of the European Economic Commu ­ nity (J), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas, by its Regulation (EEC) No 2999/80 (2), the Commission imposed a provisional anti-dumping duty on vinyl acetate monomer originating in the United States of America ; Whereas the examination of the facts is not yet complete ; whereas the Commission notified the exporters known to be concerned of its intention to extend the provisional duty for a further period of two months ; whereas exporters representing almost the whole trade did not object, This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 3017/79 and to any different decision taken by the Council , it shall apply until the entry into force of an act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 21 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1981 . For the Council The President D. F. van der MEI 0) OJ No L 339, 31 . 12. 1979, p. 1 . (2) OJ No L 311 , 21 . 11 . 1980, p. 13.